Case 6:20-cv-06057-SOH Document2 _ Filed 06/04/20 Page 1 of 7 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HOT SPRINGS DIVISION

AUBREY CHAPMAN PLAINTIFF

vs. No. 6:20-cv-6057-SOH

DANFOSS, LLC DEFENDANT
ORIGINAL COMPLAINT

COMES NOW Plaintiff Aubrey Chapman (“Plaintif?), by and through his
attorneys Stacy Gibson and Josh Sanford of Sanford Law Firm, PLLC, and for his
Original Complaint against Defendant Danfoss, LLC (“Defendant”), he does hereby
state and allege as follows:

I. PRELIMINARY STATEMENTS

1. This is an action brought by Plaintiff against Defendant for violations of the
Fair Labor Standards Act, 29 U.S.C. § 201, ef seq. (the “FLSA”), and the Arkansas
Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. (the “AMWA’”),

2. Plaintiff seeks declaratory judgment, monetary damages, liquidated
damages, costs, and a reasonable attorneys’ fee, as a result of Defendant's policy and
practice of failing to pay Plaintiff sufficient overtime wages under the FLSA and under
the AMWA within the applicable statutory limitations period.

3. Upon information and belief, within the three years prior to the filing of the
Complaint, Defendant has willfully and intentionally committed violations of the FLSA

and the AMWA as described, infra.

Page 1 of 7
Aubrey Chapman v. Danfoss, LLC
U.S.D.C. (W.D. Ark.} Case No. 6:20-cv-6057-SOH
Original Complaint
Case 6:20-cv-06057-SOH Document2 _ Filed 06/04/20 Page 2 of 7 PagelD #: 3

ll. JURISDICTION AND VENUE

4. The United States District Court for the Wester District of Arkansas has
subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331
because this suit raises federal questions under the FLSA.

5. Plaintiffs claims under the AMWA form part of the same case or
controversy and arise out of the same facts as his FLSA claims. Therefore, this Court
has supplemental jurisdiction over Plaintiffs AMWA claims pursuant to 28 U.S.C. §
1367(a).

6. Defendant conducts business within the State of Arkansas.

7. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and
(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and
Defendant therefore “resides” in Arkansas.

8. Plaintiff was employed at Defendant's business in the Hot Springs Division
of the Western District of Arkansas. Therefore, the acts alleged in this Complaint had
their principal effect within the Wester District, and venue is proper in this Court
pursuant to 28 U.S.C. § 1391.

Hl. THE PARTIES

10. Plaintiff is a citizen of the United States and a resident and domiciliary of
the State of Arkansas.

11. Defendant is a foreign limited liability company.

12. Defendant's registered agent for service is C T Corporation System, at
124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas 72211.

13. Defendant maintains a website at https:/Avww.danfoss.com/en-us/.

Page 2 of 7
Aubrey Chapman v. Danfoss, LLC
U.S.D.C. (W.D. Ark.) Gase No. 6:20-cv-6057-SOH
Original Complaint
Case 6:20-cv-06057-SOH Document 2 _ Filed 06/04/20 Page 3 of 7 PagelD #: 4

IV. FACTUAL ALLEGATIONS

14. ‘Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

15. Defendant primarily provides engineering services, specifically in the
areas of developing and manufacturing district heating and cooling, power modules,
centrifugal and reciprocating compressors, refrigeration and air conditioning, motors,
and other related products.

16. During the relevant time, Defendant had at least two (2) employees who
engaged in interstate commerce or in the production of goods for interstate commerce,
or who handled, sold, or otherwise worked on goods or materials that had been moved
in or produced for interstate commerce.

17. | Defendant's annual gross volume of sales made or business done was not
less than $500,000.00 (exclusive of excise taxes at the retail level that are separately
stated) during each of the three calendar years preceding the filing of this Original
Complaint.

18. Defendant was, at all times relevant hereto, Plaintiffs employer and is and
has been engaged in interstate commerce as that term is defined under the FLSA.

19. Defendant has locations around the world, including Arkadelphia where
Plaintiff was employed.

20. Defendant employed Plaintiff from June of 2015 to the present, although
he has not worked since April of 2019.

21. In 2017, Defendant promoted Plaintiff to Associate Process Engineer and

began paying him a salary.

Page 3 of 7
Aubrey Chapman v. Danfoss, LLC
U.S.D.C. (W.D. Ark.) Case No. 6:20-cv-6057-SOH
Original Complaint
Case 6:20-cv-06057-SOH Document2_ Filed 06/04/20 Page 4 of 7 PagelD #: 5

22. At all relevant times herein, Defendant directly hired Plaintiff to work in its
facilities, paid him wages and benefits, controlled his work schedule, duties, protocols,
applications, assignments and employment conditions, and kept at least some records
regarding his employment.

23. At all times material hereto, Plaintiff was entitled to the rights, protections,
and benefits provided under the FLSA and the AMWA.

24. As an Associate Process Engineer, Plaintiff was responsible for training
other employees on new processes and designing units for production.

25. Plaintiff did not have the authority to hire or fire any other employee.

26. ‘Plaintiff was not asked to provide input as to which employees should be
hired or fired.

27. Plaintiff did not exercise independent judgment as to matters of
significance in carrying out his duties.

28. Plaintiff does not have a terminal degree in engineering or any other field
of study.

29. _—~ Plaintiff regularly worked more than forty (40) hours per week during the
relevant time period.

30. Defendants did not pay Plaintiff one and one-half (1.5) his regular rate for
hours worked over forty (40) in a week.

31.  Atall relevant times herein, Defendants have deprived Plaintiff of sufficient
overtime compensation for all of the hours he worked over forty (40) per week.

32. Defendants knew or showed reckless disregard for whether their actions

violated the FLSA and the AMWA.

Page 4 of 7
Aubrey Chapman v. Danfoss, LLC
U.S.D.C. (W.D. Ark.) Case No. 6:20-cv-6057-SOH
Original Complaint
Case 6:20-cv-06057-SOH Document2 _ Filed 06/04/20 Page 5 of 7 PagelD #: 6

Vi. FIRST CAUSE OF ACTION
(Claim for Violation of the FLSA)

33. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

34. Plaintiff asserts this claim for damages and declaratory relief pursuant to
the FLSA, 29 U.S.C. § 201, et seq.

35. At all relevant times, Defendant was Plaintiffs “employer” within the
meaning of the FLSA, 29 U.S.C, § 203.

36. At all relevant times, Defendant has been, and continues to be, an
enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

37. 29 U.S.C. §§ 206 and 207 require employers to pay employees a
minimum wage for all hours worked up to forty (40) in one week and overtime wages of
one and one-half times the regular rate of pay for all hours worked over forty (40) in one
week unless the employee meets certain exemption requirements of 29 U.S.C. § 213
and all accompanying Department of Labor regulations.

38. During the period relevant to this lawsuit, Defendant misclassified Plaintiff
as exempt from the overtime requirements of the FLSA.

39. Despite the entitlement of Plaintiff to lawful overtime wages under the
FLSA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over
forty (40) in each one-week period.

40. Defendant’s conduct and practices, as described above, were willful,
intentional, unreasonable, arbitrary, and in bad faith.

41. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiff for monetary damages, liquidated damages, and costs, including reasonable
Page 5 of 7
Aubrey Chapman v. Danfoss, LLC

U.S.D.C. (W.D. Ark.) Case No. 6:20-cv-6057-SOH
Original Complaint
Case 6:20-cv-06057-SOH Document2 _ Filed 06/04/20 Page 6 of 7 PagelD #: 7

attorneys’ fees, for all violations that occurred within the three years prior to the filing of
this Complaint.

Vil. SECOND CAUSE OF ACTION
(Claim for Violation of the AMWA)

42. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

43. Plaintiff asserts this claim for damages and declaratory relief pursuant to
the AMWA, Ark. Code Ann. § 11-4-201, et seq.

44. At all relevant times, Defendant was Plaintiffs “employer” within the
meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

45. Sections 210 and 211 require employers to pay employees a minimum
wage for all hours worked up to forty (40) and to pay one and one-half times regular
wages for all hours worked over forty (40) in a week unless an employee meets certain
exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

46. Despite the entitlement of Plaintiff to lawful overtime wages under the
AMWA, Defendant failed to pay Plaintiffs lawful overtime wages for all hours worked
over forty (40) in each one-week period.

47. Defendant's conduct and practices, as described above, were willful,
intentional, unreasonable, arbitrary and in bad faith.

48. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiff for monetary damages, liquidated damages, and costs, including reasonable
attorneys’ fees, for al! violations that occurred within the three years prior to the filing of
this Complaint, pursuant to Ark. Code Ann. § 11-4-218.

Page 6 of 7
Aubrey Chapman v. Danfoss, LLC

U.S.D.C. (W.D. Ark.) Case No. 6:20-cv-6057-SOH
Original Complaint
Case 6:20-cv-06057-SOH Document2 _ Filed 06/04/20 Page 7 of 7 PagelD #: 8

Vill. PRAYER FOR RELIEF
WHEREFORE, premises considered, Plaintiff Aubrey Chapman respectfully
prays that Defendant be summoned to appear and to answer herein and for declaratory
relief and damages as follows:
A. A declaratory judgment that Defendant's practices alleged herein violated
the FLSA, the AMWA, and their relating regulations;
B. Judgment for damages for all unpaid overtime wages pursuant to the
FLSA, the AMWA, and their relating regulations;
C. Judgment for liquidated damages pursuant to the FLSA, the AMWA, and
their relating regulations;
D. An order directing Defendant to pay Plaintiff prejudgment interest, a
reasonable attorneys’ fee, and all costs connected with this action; and
E. Such other and further relief as this Court may deem just and proper.
Respectfully submitted,
PLAINTIFF AUBREY CHAPMAN
SANFORD LAW FIRM, PLLC
ONE FINANCIAL CENTER
650 S. SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211

TELEPHONE: (501) 221-0088
FACSIMILE: (888) 787-2040

Sta, ber

Stacy Gibson
Ark. Bar No. 2014171
stacy@sanford irm.com

Josh Sanfqril

Ark. Bar No. 2001037

josh@sanfordlawfirm.com
Page 7 of 7

Aubrey Chapman v. Danfoss, LLC
U.S.D.C. (W.D. Ark.) Case No. 6:20-cv-6057-SOH
Original Complaint

 
